 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    MATTHEW JESSE MUNOZ,                      Case No. 1:17-cv-00935-JLT (PC)

12                       Plaintiff,             ORDER TO SHOW CAUSE WHY THE
                                                ACTION SHOULD NOT BE DISMISSED FOR
13           v.                                 PLAINTIFF’S FAILURE TO COMPLY WITH
                                                THE COURT’S ORDERS AND TO PROSECUTE
14    HOGGARD, et al.,                          THIS ACTION

15                       Defendants.            (Docs. 17, 20, 21, 23)

16                                              21-DAY DEADLINE

17          The Court screened Plaintiff’s First Amended Complaint and granted him leave to file a
18   second amended complaint curing identified deficiencies or to file a notice of voluntary dismissal.
19   (Doc. 17.) Plaintiff requested an extension of time to respond to the screening order and the
20   Court granted him additional time. (Docs. 19, 20.) Nearly three months have passed since the
21   deadline expired and Plaintiff has not filed an amended complaint or otherwise responded to the

22   Court’s Order.

23          Thus, the Court ordered Plaintiff to show cause why the action should not be dismissed

24   for his failure to comply with the Court’s order and prosecute this action. (Doc. 21.) Plaintiff

25   filed a response to the OSC indicating that he prepared a second amended complaint and gave it

26   to prison personnel for mailing to the Court on Friday, June 1, 2018. (Doc. 22.) It is unknown

27   why this did not reach the Court, but Plaintiff requests time to either ascertain what happened to

28   his second amended complaint, or to regenerate it. The Court found good cause to discharge the
                                                      1
 1   OSC and to grant an extension time for Plaintiff to file a second amended complaint. (Doc. 23.)
 2   The Court granted Plaintiff 21 days to file a second amended complaint and warned him that his
 3   failure to comply would result in dismissal for failure to obey a court order. (Id.) More than 21
 4   days has passed and Plaintiff has not filed a second amended complaint, or otherwise responded

 5   to the Court’s Order.

 6          The Local Rules, corresponding with Fed. R. Civ. P. 11, provide, “[f]ailure of counsel, or

 7   of a party to comply with . . . any order of the Court may be grounds for the imposition by the

 8   Court of any and all sanctions . . . within the inherent power of the Court.” Local Rule 110.

 9   “District courts have inherent power to control their dockets,” and in exercising that power, a

10   court may impose sanctions, including dismissal of an action. Thompson v. Housing Authority of

11   Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986). A court may dismiss an action with prejudice,

12   based on a party’s failure to prosecute an action or failure to obey a court order, or failure to

13   comply with local rules. See, e.g. Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992)

14   (dismissal for failure to comply with an order requiring amendment of complaint); Malone v. U.S.
     Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (dismissal for failure to comply with a court
15
     order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for failure to
16
     prosecute and to comply with local rules).
17
            Accordingly, within 21 days of the date of service of this order, Plaintiff SHALL show
18
     cause in writing why this action should not be dismissed for his failure to comply with the
19
     Court’s order and to prosecute this action. Alternatively, within that same time, Plaintiff may file
20
     a second amended complaint or a notice of voluntary dismissal.
21
            If Plaintiff fails to comply with this order, this action will be dismissed for failure to
22
     obey a court order and for failure to state a cognizable claim.
23

24
     IT IS SO ORDERED.
25

26      Dated:     October 29, 2018                              /s/ Jennifer L. Thurston
                                                         UNITED STATES MAGISTRATE JUDGE
27

28
                                                        2
